MILLER, Judge pro tem.
This is a companion suit to the case of Alexander v. State Farm Mutual Automo*905bile Insurance Company, et al., La.App., 148 So.2d 898, which was decided by us on this date. Both cases arise out of the same accident. In this case, National Union Fire Insurance Company, the collision insurer of the Alexander automobile, seeks to recover the $643.50 paid to Charles B. Alexander for property damages occasioned by the alleged negligence of defendant, James W. Jenkins.
All of the issues presented here were discussed in the Reba C. Alexander suit except quantum and this was stipulated to he $643.50. For the reasons set out in that opinion and the instant stipulation, the judgment of the trial court in favor of National Union Fire Insurance Company and against State Farm Mutual Automobile Insurance Company and James W. Jenkins, in solido, in the amount of $643.50 is affirmed.
Affirmed.